DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19-38 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 19-35, in the reply filed on 10/21/22 is acknowledged. 
Claim(s) 36-38 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/22.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 35 recites more than 50% of polydimethylsiloxane repeating units which is not supported.  The percentage being recited appears to correspond to “polysiloxane” parts in the dislcosure, not polydimethylsiloxane parts specifically.  Although there is support for polydimethylsiloxane parts in the resin, there is no support to apply this percentage range to those parts specifically.  Applicant may be able to recite the amount of polydimethylsiloxane parts via the formulae 1 and 1x in the present disclosure (i.e., by reciting numeric ranges for the a and b variables).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 19-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al. (WO/2011/076856, citations made to US equivalent U.S. 2012/0264847) in view of Jones et al. (WO 2012/175459, citations made to U.S. 2014/0141263).
Regarding claims 19-35, Thorlaksen teaches a cured antifouling coating for boat hulls that includes biocide ingredient (e.g., zinc or copper pyrithione complex, [0081], as in claim 29 and 35) and may be made up of multiple sub-layers on a substrate (i.e., substrate with first and second sub-layers which make up the overall antifouling coating) (see abstract, [0141], [0152]) with the antifouling composition being made up of at least 40% by weight of the solids of a siloxane binder ([0090], [0102], overlapping the claimed range of claims 19, 27, 28, 31, 32 and 35, and includes an overlapping amount of polysiloxane/polydimethylsiloxane repeating units based on the disclosed binder and crosslinking agent, [0090]-[0097], based on the disclosed range for a and b variables in formula 1) and 0.1-20% of one or more hydrophilic polyoxyalkylene group modified polysiloxane, overlapping claims 20, 25, 26, 33, 34, 35, ([0024], [0040]-[0066]) which is explicitly non-reactive with the binder (which is the binder in the first and second sub-layers) and does not include any silicon reactive groups (Si-OH or Si-OR) as claimed.  These hydrophilic polysiloxanes are polysiloxane oils as claimed based on the polydimethylsiloxane backbone (when R1 is methyl, [0040]-[0055]) and because it has a viscosity (i.e., is a liquid, [0036] and also it is explicitly referred to as a silicone oil, [0193]), and based on overlapping teachings with respect to the present disclosure (PGPub, [0212]-[0225]).  The “one or more” language in Thorlaksen allows for multiple hydrophilic polysilxoane oils in each sub-layer, and includes polysiloxane oils with grafted polyoxyalkylene groups as claimed.  The polysiloxane binder matrix and hydrophilic polysiloxane oil in the first sub-layer would correspond to the claimed first binder matrix and first hydrophilic polysiloxane oil, and the polysiloxane binder matrix and hydrophilic polysiloxane oil in the second sub-layer would correspond to the claimed second binder matrix and second hydrophilic polysiloxane oil.  Thorlaksen teaches an amount of biocide overlapping claim 30 ([0083]).
Thorlaksen does not disclose that the biocide ingredient is only included in the first sub-layer of the overall antifouling coating (or that the first and second coatings are not identical), as claimed.  Thorlaksen teaches that the amount of biocide leaching during use of the coating should be controlled ([0017]-[0018]), including controlling the amount of the biocide leached out of the overall coating into the water ([0033]-[0034]).  However, Jones is also directed to an antifouling coating for ship hulls (see abstract, [0125]) and teaches that the leach rate of biocide from such a coating may be further controlled by only including the biocide in the inner siloxane layer (with no biocide being present in the outer siloxane layer) in order to delay/control the diffusion of biocide to the exposed surface of the second layer and thereby control the overall leaching rate of biocide out of the overall coating (i.e., so that the biocide must first diffuse from the first layer into the second layer before it able to diffuse into the water) ([0024]-[0025]).  Thus it would have been obvious to have included the biocide in Thorlaksen in only the first sub-layer of the overall foul resistant coating of Thorlaksen and not in the second/outer sub-layer of Thorlaksen, as taught by Jones, in order to further control the leach rate of the biocide out of the overall coating (i.e., to control the leach rate of the biocide from the first layer into the second layer, as taught by Jones, and then control the leach rate of biocide out of the second layer into the water, as taught by Thorlaksen).
The resulting overall coating of modified Thorlaksen would include a first layer on a substrate including a biocide and a second layer over the first layer that does not (initially) include a biocide (as in claim 24), with both layers including a binder matrix made up of the above siloxane binder and one or more hydrophilic modified polysiloxane oils at the above amounts, and then would result in a small amount of biocide (a lesser amount than is present initially in the first layer) gradually leaching into the second layer (as in claim 35) from the first layer as taught by Jones in modified Thorlaksen.
Based on the above, the first and second coats in modified Thorlaksen would be different in terms of biocide content as in claim 23.
Regarding claims 21, 22, modified Thorlaksen teaches all of the above subject matter, including use of the coating to prevent fouling.  Modified Thorlaksen does not teach the claimed water contact angle of the outer layer however the composition of the outer layer in modified Thorlaksen is substantially the same as in the present application in terms of the type and amount of siloxane binder and the type and amount of hydrophilic siloxane oil and therefore the overlapping composition for the second outer layer in modified Thorlaksen would inherently have the same water contact angle property as the outer layer coatings in the present application with an overlapping type and amount of ingredients.
Claim(s) 21, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al. (WO/2011/076856, citations made to US equivalent U.S. 2012/0264847) in view of Jones et al. (WO 2012/175459, citations made to U.S. 2014/0141263), as applied to claims 1 and 24 above, and further in view of Chida (WO 01/81474, see translated abstract/summary and machine translation).
Regarding claims 21 and 22, modified Thorlaksen teaches all of the above subject matter, including use of the coating to prevent fouling.  Modified Thorlaksen does not teach the claimed water contact angle of the outer layer (however this is inherent as explained above).  Additionally and alternatively, Chida is also directed to easy to clean silicone based compositions and teaches that the silicone may be made stain-resistant and easy to clean (i.e., antifouling, as sought by Jones) by making the silicone hydrophilic to produce a water contact angle within the claimed ranges (e.g., 25 degrees) (see translated abstract, the formula in pages 4-5 of the Japanese document, and pages 2-5 of the machine translation).  Chida teaches hydrophilic silicone oligomers/polymers and hydrophilic silicone oils (liquid polysiloxanes with hydrophilic groups, e.g., amine groups) (see translated abstract, the formula in pages 4-5 of the Japanese document, and pages 2-6 of machine translation), like the amine functional polysiloxanes already taught in modified Thorlaksen.  Thus, it would have been obvious to have made the outer sub-layer of modified Thorlaksen have a hydrophilicity that results in the above water contact angle as taught by Chida because doing so make the outer layer easy to clean.




Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787